



COURT OF APPEAL FOR ONTARIO

CITATION: Baskaran v. Doshi, 2016 ONCA 796

DATE: 20161027

DOCKET: C60718

Rouleau, van Rensburg and Miller JJ.A.

BETWEEN

Sivapragrasam Baskaran and Karunawathy Baskaran

Plaintiffs (Appellants)

and

Sanjaykumar M. Doshi
and Home Trust Company

Defendants (
Respondent
)

Todd Robinson and Christopher Selby, for the appellants

Sean Dewart and Chris Donovan, for the respondent

Heard and released orally: October 24, 2016

On appeal from the judgment of Justice Wendy M. Matheson
    of the Superior Court of Justice, dated June 9, 2015.

ENDORSEMENT

[1]

Other than the issue of damages which we need not deal with, the
    appellants submissions are all tied to their argument that the trial judge
    erred in not applying the appropriate standard of care for a solicitor.
    Specifically, the trial judge did not apply the law on or make findings with
    respect to a solicitors duty to warn of the consequences flowing from signing
    or/and registering a mortgage discharge.

[2]

We disagree. At trial, the plaintiffs testified that they never attended
    at the solicitors office. Their position was that he was negligent in failing
    to take reasonable steps to ensure that he was in fact dealing with the
    plaintiffs before purporting to act for them and discharging their mortgages.
    The plaintiffs counsel at trial conceded that if the trial judge found that
    contrary to the plaintiffs evidence they had indeed met with the solicitor and
    signed the discharges then the action failed.

[3]

The trial judge accepted the evidence of the solicitor that the
    plaintiffs did meet and did execute the releases, and the trial judge rejected
    the evidence of the plaintiffs that they never attended. These credibility
    findings are well supported in the record.

[4]

Given the concession of the plaintiffs counsel at trial, the trial
    judge was not in our view required to go on and specifically deal with whether
    the solicitor met the duty to warn of the consequences of signing and
    registering a discharge. That was not a live issue at trial. In any event, the
    only evidence at trial on that issue was that of the solicitor that he would
    have followed his normal practice, that is, of advising of the consequences of
    signing and registering a discharge.

[5]

For these reasons, the appeal is dismissed.

[6]

Costs to the respondent fixed $12,500, inclusive of disbursements and
    applicable taxes.

Paul Rouleau J.A.

K. van Rensburg J.A.

B.W. Miller J.A.


